                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 ORLIS XAVIER ORELLANA JOYA                                                  CIVIL ACTION

 VERSUS                                                                      NO. 20-236

 NORMA ARELY MUNGUIA                                                         SECTION M (5)
 GONZALES


                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

        This case involves a petition brought under the Hague Convention on the Civil Aspects of

International Child Abduction (the “Convention”).                   Petitioner Orlis Xavier Orellana Joya

(“Orellana”) is the father of a five-year-old boy known as S.O.O.M.1 Orellana petitions this Court

to return S.O.O.M. to Honduras, asserting that in May 2019, respondent Norma Arely Munguia

Gonzales (“Munguia”), S.O.O.M.’s mother, wrongfully brought S.O.O.M. to the United States,

where he remains.2

        This matter was tried before the Court, sitting without a jury, on February 27, 2020.

Having considered the evidence admitted at trial, counsel’s arguments, the parties’ post-hearing

memoranda,3 the record, and the applicable law, the Court hereby issues its findings of fact and

conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure. To the extent that

any finding of fact may be construed as a conclusion of law, the Court adopts it as such, and to the

extent that any conclusion of law constitutes a finding of fact, the Court adopts it as such.




        1
            Pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, the name of the child has been redacted and
his initials (“S.O.O.M.”) are used in lieu of his full name.
          2
            R. Doc. 1.
          3
            R. Docs. 19 & 21.
I.      JURISDICTION & VENUE

        This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331, as

it arises under the Convention and this country’s implementing legislation, the International Child

Abduction Remedies Act (“ICARA”), 22 U.S.C. §§ 9001, et seq. Venue is proper because

S.O.O.M. was located within this district when Orellana filed the petition. 22 U.S.C. § 9003(b) (a

court “is authorized to exercise its jurisdiction in the place where the child is located at the time

the petition is filed”).

II.     PROCEDURAL HISTORY

        On May 14, 2019, Orellana applied to the Honduran central authority under the

Convention, the Instituto Hondureño de la Ninez y la Familia (“IHNFA”) (the Honduran

Directorate for Children, Youth, and Family), for S.O.O.M.’s return to Honduras from the United

States.4 IHNFA transmitted Orellena’s application to the United States Department of State

(“State Department”), and in June 2019, the State Department located Munguia and S.O.O.M. in

New Orleans, Louisiana.5 On June 5, 2019, the State Department notified Munguia of Orellena’s

application, and she responded that she is not willing to return S.O.O.M. to Honduras voluntarily.6

        On January 22, 2020, Orellana filed his petition in this Court seeking S.O.O.M.’s return to

Honduras under the Convention and ICARA. The next day, this Court set an in-person status

conference to be held before the magistrate judge on January 29, 2020, to determine if Munguia

qualified to receive the services of court-appointed counsel, and ordered Munguia to appear at the

status conference.7 This Court also ordered that S.O.O.M. remain within the district until an

adjudication of the merits of Orellana’s petition, set a bench trial for February 10, 2020, and


        4
          R. Doc. 1-3.
        5
          Id.
        6
          Id.
        7
          R. Doc. 4.

                                                 2
ordered that any opposition to the petition and proposed findings of fact and conclusions of law be

filed no later than February 5, 2020.8

       Munguia was served with the petition on January 25, 2020,9 but she failed to appear at the

January 29, 2020 status conference.10 As a result, the magistrate judge conditionally appointed

counsel to represent Munguia, and ordered that the attorney make his best efforts to contact her,

explain the proceedings to her, and arrange for her appearance at an appointment-of-counsel

hearing on February 4, 2020.11      Because the conditionally-appointed counsel informed the

magistrate judge that Munguia refused his services, the magistrate judge cancelled the February 4,

2020 hearing and vacated the conditional appointment.12

       On February 4, 2020, this Court continued the February 10, 2020 trial to February 27, 2020,

because the respondent’s answer was not due until February 18, 2020.13 The Court also re-issued

its order that S.O.O.M. not leave the district until an adjudication of the merits of Orellana’s

petition, and ordered Munguia to appear with S.O.O.M. at the February 27, 2020 trial.14 Further,

the Court ordered that any opposition to the petition and proposed findings of fact and conclusions

of law be filed no later than February 21, 2020.15

       Munguia was served with the aforementioned order on February 4, 2020.16 However, she

did not file an answer by the February 18, 2020 deadline or proposed findings of fact and




       8
         Id.
       9
         R. Doc. 5.
       10
          R. Doc. 6.
       11
          Id.
       12
          R. Doc. 8.
       13
          R. Doc. 7.
       14
          Id.
       15
          Id.
       16
          R. Doc. 11.

                                                 3
conclusions of law by the February 21, 2020 deadline.17 As a result, on February 20, 2020, the

Court granted Orellana’s motion for entry of default against Munguia.18

        The Court held the trial on the petition on February 27, 2020.19 Orellana appeared via live

video feed from Honduras, and his counsel were present in court.20 Munguia and S.O.O.M.

appeared in person with an attorney who had not yet enrolled in the case.21 The Court granted the

attorney’s oral motion to enroll.22 The Court heard testimony from Orellana and Munguia, along

with arguments of counsel.23 At the close of the hearing, the Court ordered post-trial memoranda

to be filed no later than March 9, 2020, and reiterated that S.O.O.M. was not to leave the district

until a determination on the merits was completed.24 On March 9, 2020, the parties filed their

respective post-trial memoranda.25

III.    FINDINGS OF FACT

        Orellana, a citizen of Honduras, is 24 years old and currently lives with his mother and

brother in Comayagua, Honduras.26 He works full-time as a barber and attends night school where

he studies systems engineering.27

        Munguia is also a citizen of Honduras.28 Orellana and Munguia met at school and became

friends.29 They were involved in a romantic relationship together from 2011 to 2017, but were


        17
            Nor did Orellana timely file proposed findings of fact and conclusions of law. However, on February 26,
2020, he sought, and was granted, leave of court to do so. R. Docs. 14-16.
         18
             R. Docs. 12 & 13. Because Orellana has not moved to confirm the default, and this Court held an
evidentiary hearing, the Court will decide this matter on the merits.
         19
            R. Doc. 17.
         20
            Id.
         21
            Id. Considering his young age, the parties agreed that S.O.O.M. should not be present in the courtroom
during the proceedings. Thus, S.O.O.M. waited with a Spanish-speaking adult in the jury room.
         22
            Id. As directed, Munguia’s counsel confirmed his oral motion with a written motion to enroll. R. Doc. 20.
         23
            R. Doc. 17.
         24
            Id.
         25
            R. Docs. 19 & 21.
         26
            Testimony of Orellana.
         27
            Id.
         28
            Testimony of Munguia.
         29
            Testimony of Orellana.

                                                         4
never married.30 Their son, S.O.O.M., was born in Comayagua, Honduras on May 17, 2014.31

Although Munguia testified that she and Orellana sometimes had heated arguments, the

relationship has no history of domestic violence, and Orellana has never physically assaulted either

Munguia or S.O.O.M.32

       After their romantic relationship ended, Orellana and Munguia amicably shared custody of

S.O.O.M. pursuant to an oral agreement.33               Neither party ever obtained a formal custody

declaration from a Honduran court.34 Orellana picked S.O.O.M. up from school every day, and

kept him until Munguia got off of work, at which time she would pick S.O.O.M. up from Orellana

at his mother’s house.35 S.O.O.M. spent weekends primarily with Munguia, but Orellana had

access to S.O.O.M. on the weekends for special occasions.36 Both parents provided financial

support for S.O.O.M.’s care.37

       On May 6, 2019, Orellena granted Munguia’s request to take S.O.O.M. with her to job

training in San Pedro, Honduras, over Mother’s Day weekend, with the expectation that S.O.O.M.

would be returned to Orellana on May 12, 2019.38 Instead of returning S.O.O.M. to Orellana,

Munguia took S.O.O.M. to the United States without Orellana’s knowledge or consent, leaving a

voicemail for Orellena’s mother stating that she was moving to the United States with S.O.O.M.39

On May 13, 2019, Orellena contacted the police, who referred him to the IHNFA.40 Thereafter,

Orellena filed an application with IHNFA for S.O.O.M.’s return to Honduras. S.O.O.M. lived his


       30
          Id.
       31
          Id. Thus, S.O.O.M. too is a citizen of Honduras.
       32
          Testimony of Orellana & Munguia.
       33
          Id.
       34
          Testimony of Orellana.
       35
          Testimony of Orellana & Munguia.
       36
          Id.
       37
          Id.
       38
          Testimony of Orellana.
       39
          Id.
       40
          Id.

                                                       5
entire life in Honduras until Munguia removed him to the United States, and Orellana never gave

Munguia permission to do so.41 Orellana has not spoken directly with Munguia and, until trial,

has had only one conversation with S.O.O.M. since they left Honduras42

IV.    CONCLUSIONS OF LAW

       A.         The Convention and ICARA

       The Convention, which was adopted in 1980 in response to the problem of international

child abduction during domestic disputes, seeks “to secure the prompt return of children

wrongfully removed or retained in any Contracting State,” and “to ensure that rights of custody

and of access under the law of one Contracting State are effectively respected in the other

Contracting States.” Abbott v. Abbott, 560 U.S. 1, 8 (2010) (quoting Convention, art. 1). The

Convention seeks to “discourage forum shopping in international child-custody disputes when it

takes the form of removing a child to the jurisdiction preferred by one of the parents.” Kijowska

v. Haines, 463 F.3d 583, 589 (7th Cir. 2006) (citations omitted).

       The purpose of the Convention is to “protect children internationally from the harmful

effects of their wrongful removal or retention and to establish procedures to ensure their prompt

return to the State of their habitual residence.” Sealed Appellant v. Sealed Appellee, 394 F.3d 338,

344 (5th Cir. 2004) (quoting Convention, pmbl.). Essentially, the goal is to “‘restore the pre-

abduction status quo.’” Id. (quoting Friedrich v. Friedrich, 78 F.3d 1060, 1064 (6th Cir. 1996)

(Friedrich II)). The Fifth Circuit has recognized that the Convention’s Explanatory Report is “the

official history, commentary, and source of background on the meaning of the provisions of the

Convention.” Id. at 343; Elisa Pérez-Vera, Explanatory Report, in 3 Hague Conference on Private




       41
            Id.
       42
            Id.

                                                 6
International Law, Acts and Documents of the Fourteenth Session, Child Abduction 426-76 (1982)

(“Explanatory Report”). The Explanatory Report states:

       [F]rom the Convention’s standpoint, the removal of a child by one [parent with
       custody] without the consent of the other, is ... wrongful, and this wrongfulness
       derives ... from the fact that such action has disregarded the rights of the other parent
       which are also protected by law, and has interfered with their normal exercise. ...
       [The Convention] is not concerned with establishing the person to whom custody
       of the child will belong at some point in the future. ... It seeks, more simply, to
       prevent a later decision on the matter being influenced by a change of
       circumstances brought about through unilateral action by one of the parties.

Id. at 344 (alterations and emphasis in original) (quoting Explanatory Report, ¶71, at 447-48).

Under the Convention, courts in countries other than that of the child’s habitual residence are

prohibited from adjudicating the merits of the underlying custody dispute. Id.; see also 22 U.S.C.

§ 9001(b)(4); Convention, art. 19.

       The Convention applies to any child under the age of 16 who was a habitual resident in a

contracting state immediately before any breach of custody rights. Convention, art. 4. Article 12

of the Convention provides that a court “shall order the return of the child forthwith” if the child

has been wrongfully removed or retained under the terms of the Convention, and less than one

year has elapsed between the date of the wrongful removal or retention and the date of the filing

of the petition. Id. art. 12. However, if more than one year has elapsed between the date of the

wrongful removal or retention and the date of the filing of the petition, the court “shall also order

the return of the child, unless it is demonstrated that the child is now settled in its new

environment.” Id.

       In 1988, the United States ratified the Convention and passed ICARA, the implementing

legislation in the United States. See 22 U.S.C. §§ 9001, et seq. The treaty was ratified between

the United States and Honduras on June 1, 1994. See U.S. Hague Convention Treaty Partners,

https://travel.state.gov/content/travel/en/International-Parental-Child-bduction/abductions/hague-

                                                  7
abduction-country-list.html (last visited on March 10, 2020). ICARA’s provisions “are in addition

to and not in lieu of the provisions of the Convention.” 22 U.S.C. § 9001(b)(2).

       Under ICARA, a person seeking the return of a child allegedly wrongfully removed to or

retained in the United States may file a civil action in either a state or federal district court in the

place where the child is located at the time the petition is filed. Id. § 9003(a)-(b). A court decides

an ICARA “case in accordance with the Convention.” Id. § 9003(d). ICARA specifies the

petitioner’s and the respondent’s respective burdens of proof. Id. § 9003(e). The petitioner must

“establish by a preponderance of the evidence … that the child has been wrongfully removed or

retained within the meaning of the Convention.” Id. § 9003(e)(1)(A). On the other hand, “a

respondent who opposes the return of the child has the burden of establishing (A) by clear and

convincing evidence that one of the exceptions set forth in article 13b [i.e., grave risk of harm] or

20 [i.e., protection of human rights and fundamental freedoms] of the Convention applies; and (B)

by a preponderance of the evidence that any other exception set forth in article 12 or 13 of the

Convention applies.” Id. § 9003(e)(2).

   1. Petitioner’s Prima Facie Case of Wrongful Removal

       Article 3 of the Convention provides:

       The removal or the retention of a child is to be considered wrongful where –

       a) it is in breach of rights of custody attributed to a person, an institution or any
       other body, either jointly or alone, under the law of the State in which the child was
       habitually resident immediately before the removal or retention; and

       b) at the time of removal or retention those rights were actually exercised, either
       jointly or alone, or would have been so exercised but for the removal or retention.

Convention, art. 3. Thus, to show wrongful removal or retention, the petitioner must establish

three elements by a preponderance of the evidence: (1) “that the respondent removed or retained

the child somewhere other than the child’s habitual residence”; (2) “whether the removal or

                                                   8
retention violated the petitioner’s ‘rights of custody’ under the habitual-residence nation’s laws”;

and (3) “at the time of removal or retention those rights were actually exercised, either jointly or

alone, or would have been so exercised but for the removal or retention.” Larbie v. Larbie, 690

F.3d 295, 307 (5th Cir. 2012) (citations and quotations omitted); see also 22 U.S.C. §

9003(e)(1)(A).

       a. Removal of the Child to Somewhere Other than Habitual Residence

       The Convention does not define “habitual residence.” Monasky v. Taglieri, 140 S. Ct. 719,

726 (2020). “A child ‘resides’ where [he] lives” and his “residence in a particular country can be

deemed ‘habitual,’ however, only when [his] residence there is more than transitory.” Id. (citation

omitted). Indeed, “‘[h]abitual’ implies customary, usual, of the nature of a habit.” Id. (quoting

BLACK’S LAW DICTIONARY 640 (1979)). The Supreme Court has held that “[t]he place where the

child is at home, at the time or removal or retention, ranks as the child’s habitual residence,” and

determining that location is a fact-driven inquiry dependent upon “the unique circumstances of the

case and informed by common sense.” Id. at 726-27 (citations and quotations omitted). “No single

fact … is dispositive across all cases.” Id. at 727. But, “[c]ommon sense suggests that some cases

will be straightforward: Where a child has lived in one place with [his] family indefinitely, that

place is likely to be [his] habitual residence.” Id. The goal of determining the child’s habitual

residence is “to ensure that custody is adjudicated in what is presumptively the most appropriate

forum – the country where the child is at home.” Id.

       This is a case where determining the child’s habitual residence is straightforward. There

is no dispute that Honduras is S.O.O.M.’s country of habitual residence. S.O.O.M. was born in

Honduras and resided there in the custody of both parents until Munguia brought him to the United

States in May 2019, without Orellana’s consent. Therefore, Munguia removed S.O.O.M. to the



                                                 9
United States – somewhere other than his habitual residence, Honduras, the country where he is at

home.

               b. Removal Violated Petitioner’s Rights of Custody

        “[R]ights of custody” include “rights relating to the care of the person of the child and, in

particular, the right to determine the child’s place of residence.” Convention, art. 5(a). “These

rights need not be enshrined in a formal custody order issued before the removal or retention; the

Convention also recognizes rights of custody that arise ‘ex lege.’” Larbie, 690 F.3d at 307

(citations omitted). Indeed, the Convention provides that “rights of custody ... may arise in

particular by operation of law or by reason of a judicial or administrative decision, or by reason of

an agreement having legal effect under the law of” the child’s nation of habitual residence.

Convention, art. 3.

        The parties do not have a court-ordered custody arrangement for S.O.O.M.43 In the absence

of such an order, Honduran family law provides that parental rights are governed by the principles

of patria potestas. See Honduran Family Code, tit. V (custody), ch. 1 (general provisions). The

following provisions of the Honduran family code address parental rights concerning custody:

        ARTICLE 185

        Patria potestas [parental authority] is a set of rights and duties held by parents over
        the person and property of their children. It is governed by the legal regime for the
        protection of minors, in order to prevent abuse and to sanction the father or mother
        with the loss or suspension of said authority in such cases as provided under this
        Act.

        ARTICLE 186

        Patria potestas includes, amongst other rights and obligations, that of being the
        legal representative of the minor child; that of carrying out his or her care and
        custody; that of feeding, helping, educating and managing his or her property.



        43
             Testimony of Orellana & Munguia.

                                                  10
        ARTICLE 187

        The exercise of Patria potestas corresponds to both parents jointly. However, one
        of them may alone exercise it when it is conferred upon him or her by judicial
        decision, or if the other parent were unable to exercise it. In these cases, the
        domicile of the minor child shall be that of the parent who exercises Patria potestas.
        Should there be a disagreement between the father and the mother regarding the
        exercise of Patria potestas, the competent court shall decide, based on the minor
        child’s best interests. …

Medina v. Pallett, 2010 BCSC 259, 2010 CarswellBC 449 (Can.) (translating Honduran law in a

case brought under the Convention).44 And the following provision of the Honduran code on

childhood and adolescence addresses the authorization of a child to travel:

        ARTICLE 101

        Children may only leave the country if they are accompanied by their father, their
        mother or their legal representative, or, should none of these persons be available,
        by the person who holds the pertinent written authorization.

        If Patria potestas is exercised by both parents and only one parent is accompanying
        the child on a trip, the other parent's written authorization is required.

        Signatures must be authenticated by a Notary.

Id.45

        Under the applicable Honduran law of patria potestas, then, both parents have joint custody

of the child unless (1) there is a court order specifying otherwise, or (2) one of the parents is unable

to exercise his or her rights of custody. There is no evidence here that either parent was “unable”

to exercise his or her custody rights. Indeed, both Orellana and Munguia testified that they had an

oral agreement to share custody of S.O.O.M., who spent significant time with both parents every

week.46 Orellana did not give his written, notarized permission for Munguia to take S.O.O.M. out

of Honduras, and there is no evidence of a court order changing the shared custody arrangement


        44
           See R. Docs. 1-4 at 1-3; 1-5 at 1-2.
        45
           See also R. Doc. 1-5 at 1.
        46
           Testimony of Orellana & Munguia.

                                                  11
in this case. Therefore, Munguia’s removal of S.O.O.M. from Honduras to the United States,

without Orellana’s permission, violated Orellana’s custody rights.

              c. Actual Exercise of Custody Rights at the Time of Removal

       The Fifth Circuit has stated that it is “relatively easy” for a petitioner to demonstrate that

he actually exercised his custody rights at the time or removal, Larbie, 690 F.3d at 307, because

courts are to construe the term “exercise” broadly to avoid crossing “the line into a consideration

of the underlying custody dispute.” Sealed Appellant, 394 F.3d at 344. Thus, when there is no

custody ruling from the country of the child’s habitual residence, American courts “liberally find

‘exercise’ whenever a parent with de jure custody rights keeps, or seeks to keep, any sort of regular

contact with his or her child.” Id. at 344-45 (quoting Friedrich II, 78 F.3d at 1065).

       [I]f a person has valid custody rights to a child under the law of the country of the
       child's habitual residence, that person cannot fail to “exercise” those custody rights
       under the Hague Convention short of acts that constitute clear and unequivocal
       abandonment of the child. Once it determines that the parent exercised custody
       rights in any manner, the court should stop – completely avoiding the question of
       whether the parent exercised the custody rights well or badly. These matters go to
       the merits of the custody dispute and are, therefore, beyond the subject matter
       jurisdiction of federal courts.

Id. at 345 (quoting Friedrich II, 78 F.3d at 1066) (emphasis in Sealed Appellant). Thus, even

occasional contact with the child constitutes “exercise” of custody rights, and the removing parent

must show that the other parent has abandoned the child to demonstrate a failure to exercise

custody rights. Id.; see also Larbie, 690 F.3d at 307.

       Orellana exercised his custody rights and cared for S.O.O.M. from the time of S.O.O.M.’s

birth.47 Under the parents’ oral custody arrangement, Orellana sees S.O.O.M. every weekday

when he picks the child up from school, and sometimes sees him on the weekends.48 This is



       47
            Id.
       48
            Id.

                                                 12
enough to establish the exercise of custody rights under the applicable law. Further, Orellana

provided at least some financial support for S.O.O.M.’s care.49 There is no evidence that Orellana

ever neglected his relationship with S.O.O.M. when the child was in Honduras. Munguia’s

argument that Orellana now fails to exercise his custody rights because he has not visited the

United States to see S.O.O.M.50 is of no avail because it is the pre-abduction exercise of custody

rights that is considered. It would be ironic indeed – and contrary to Convention aims – if a parent

removing a child to a distant country could use the obstacles he or she has created by the removal

as evidence of the other parent’s failure to exercise custodial rights. Therefore, Orellana has

demonstrated that he was actually exercising his custodial rights over S.O.O.M. at the time of the

removal.

    2. Affirmative Defenses

         Articles 12, 13 and 20 of the Convention provide affirmative defenses (exceptions) to a

respondent who opposes the child’s return. A court is not bound to order the child’s return if the

respondent proves by a preponderance of the evidence that: (1) more than a year passed from the

time the child was wrongfully removed or retained and the child is now settled in the new

environment;51 (2) the petitioner was not actually exercising custody rights at the time of the

removal or retention or had consented to or subsequently acquiesced in the removal or retention;52

or (3) the child objects to being returned and has attained an age and degree of maturity at which




         49
            Id.
         50
            R. Doc. 19 at 2.
         51
            Munguia did not raise this affirmative defense. Regardless, the “well-settled child” defense is not available
to her because the petition was filed less than a year after the wrongful removal.
         52
            Munguia also did not assert this affirmative defense, but it too is not available to her. The Court has already
found that Orellana was exercising his custody rights with respect to S.O.O.M. at the time of the removal, and that
Orellana did not consent to the removal.

                                                           13
it is appropriate to take the child’s views into account.53 See Convention, arts. 12 & 13; 22 U.S.C.

§ 9003(e)(2)(B). Further, a court is not bound to order the child’s return if the respondent proves

by clear and convincing evidence that: (1) there is grave risk that return would expose the child to

physical or psychological harm or otherwise place the child in an intolerable situation; or (2)

principles of the country where the child is located post-abduction relating to the protection of

human rights and fundamental freedoms do not permit return of the child.54 Convention, arts.

13(b) & 20; 22 U.S.C. § 9003(e)(2)(A).

         All of the affirmative defenses under the Convention are “narrow,” 22 U.S.C. § 9001(a)(4),

and “are not a basis for avoiding return of a child merely because an American court believes it

can better or more quickly resolve a dispute.” Friedrich II, 78 F.3d at 1067. Indeed, “a federal

court retains, and should use when appropriate, the discretion to return a child, despite the existence

of a defense, if return would further the aims of the Convention.” Id. (citing Feder v. Evans-Feder,

63 F.3d 217, 226 (3d Cir. 1995)).

         a. Waiver of affirmative defenses

         Orellana argues that Munguia waived any affirmative defenses by failing to timely file an

answer to the petition. He has good grounds to think so. See Fed. R. Civ. P. 8(c); Ingraham v.

United States, 808 F.2d 1075, 1079 (5th Cir. 1987) (“[A] defendant should not be permitted to ‘lie

behind a log and ambush a plaintiff with an unexpected defense.”); Alanis v. Reyes, 230 F. Supp.

3d 535, 545 (N.D. Miss. 2017) (acknowledging respondent’s waiver of affirmative defenses by his

failure to file responsive pleading, but nevertheless addressing substance of defenses). “A technical

failure to plead an affirmative defense in compliance with Federal Rule of Civil Procedure 8(c),


         53
            Munguia does not raise this affirmative defense either, and there is no indication that five-year-old
S.O.O.M. has reached a level of maturity as would make it appropriate to consider his views, which were not presented
to the Court in any event.
         54
            Nor does Munguia this defense, and there is no evidence to support its application.

                                                         14
however, does not fatally destroy a proponent’s ability to raise the affirmative defense if it is raised

in the trial court in a way that does not result in unfair surprise.” Bernal v. Gonzalez, 923 F. Supp.

2d 907, 923 (W.D. Tex. 2012) (holding that in the context of a Convention case a respondent does

not necessarily waive an affirmative defense even when not pleaded if it is raised at a pragmatically

sufficient time so as not to prejudice a petitioner) (citing Rogers v. McDorman, 521 F.3d 381, 385-

86 (5th Cir. 2008)); see Fuentes-Rangel v. Woodman, 2014 WL 11456066, at *2 (N.D. Ga. May

27, 2014) (considering affirmative defense to ICARA petition where petitioner’s filing anticipated

defense ahead of trial). While there may be some question whether Munguia’s affirmative defense

was “raised at a pragmatically sufficient time, and [whether Orellana] was not prejudiced in [his]

ability to respond,” Bernal, 923 F. Supp. 2d at 923 (quoting Rogers), Orellana did anticipate

Munguia’s assertion of her affirmative defense ahead of trial, having addressed it and several

others in his pre-hearing filing.55 Regardless, because the Court finds that Munguia has not carried

her burden of persuasion on the lone defense she does raise in her post-hearing memorandum (the

grave-risk defense), the Court need not determine whether she waived this defense. See Nunez

Bardales v. Lamothe, 2019 WL 5555540, at *8 (M.D. Tenn. Oct. 25, 2019) (burden not met on

affirmative defense even if respondent did not waive it by failing to raise it in her pleadings).

       b. Grave risk of harm

       Munguia asserts only the affirmative defense of grave risk to the child, claiming that

Orellana “engages in anti-government opposition groups hostile to the Honduran government and

that [he] was indoctrinating the child in these groups, which will subject the child to hostilities if

the child were returned to Honduras,” and that his return would be disruptive because Munguia

was “his primary care giver and provider all of his life.”56


       55
            See R. Doc. 16 at 7-10.
       56
            R. Doc. 19 at 3-4.

                                                  15
       Under article 13 of the Convention, a court may, in its discretion, decline to return a child

to his country of habitual residence if the respondent proves by clear and convincing evidence that

there is a grave risk that the child’s return would expose him to physical or psychological harm or

otherwise place the child in an intolerable situation. Soto v. Contreras, 880 F.3d 706, 710-11 (5th

Cir. 2018). The level of harm required for the application of this exception is “a great deal more

than minimal.” Sanchez v. R.G.L., 761 F.3d 495, 510 (5th Cir. 2014) (quoting Walsh v. Walsh,

221 F.3d 204, 218 (1st Cir. 2000)). “The potential harm ‘must be severe,’ and there must be a

‘probability that the harm will materialize.’” Ermini v. Vittori, 758 F.3d 153, 164 (2d Cir. 2014)

(quoting Souratgar v. Lee, 720 F.3d 96, 103 (2d Cir. 2013)). “The ‘grave risk’ exception is to be

interpreted narrowly, lest it swallow the rule.” Simcox v. Simcox, 511 F.3d 594, 604 (6th Cir.

2007) (citing Friedrich II, 78 F.3d at 1064).

       To satisfy this exception, the respondent must present more than evidence that the child

has settled into his new home and he would have adjustment issues by being returned. See England

v. England, 234 F.3d 268, 270-71 (5th Cir. 2000).      Further, the grave-risk exception does not

prevent “return to a home where money is in short supply, or where educational or other

opportunities are more limited than in the requested State.” Charalambous v. Charalambous, 627

F.3d 462, 468 (1st Cir. 2010) (quoting Blondin v. Dubois, 238 F.3d 153, 162 (2d Cir. 2001)).

       Rather, a child is considered at grave risk if he would be sent to a zone of war, famine, or

disease, or would face serious abuse or neglect. Vasquez v. Colores, 648 F.3d 648, 650 (8th Cir.

2011). Domestic violence can present a grave risk “when the respondent shows by clear and

convincing evidence a ‘sustained pattern of physical abuse and/or a propensity for violent abuse.’”

Ermini, 758 F.3d at 164 (quoting Souratgar, 720 F.3d at 104). “‘[G]rave risk’ of harm from abuse

[is] established where the ‘petitioning parent had actually abused, threatened to abuse, or inspired



                                                16
fear in the [child] in question.’” Id. (quoting Souratgar, 720 F.3d at 105). However, “sporadic or

isolated incidents of physical discipline directed at the child, or some limited incidents aimed at

persons other than the child, even if witnessed by the child, have not been found to constitute a

grave risk.” Id. at 165 (quoting Souratgar, 720 F.3d at 104) (brackets omitted).

       Munguia has not proved by clear and convincing evidence that returning S.O.O.M. to

Honduras would place him at grave risk of physical or psychological harm. Munguia and Orellana

both testified that Orellana has never physically or mentally harmed S.O.O.M.57 Munguia testified

that Orellana abused her “psychologically and emotionally,” but then described verbal altercations

(raised voices and unkind words) that are not uncommon to many familial relationships, and

certainly did not raise the specter of severe abuse.58 Moreover, there is no indication in the record

that these altercations involved S.O.O.M., much less involved abuse of him.

       Munguia testified that the grave risk of harm to S.O.O.M. arises from Orellana’s supposed

association with various unspecified anti-government groups.59 Munguia claims that S.O.O.M. is

at risk because the unspecified groups are involved in drugs and violence, and Orellana taught

S.O.O.M. some of the groups’ chants and songs in an effort to influence him.60 As an example of

the groups’ violence, Munguia testified that she was twice robbed by members of such groups.61

Munguia also argues that she is S.O.O.M.’s primary caregiver and it would disrupt his life to send

him back to Honduras.62

       Munguia offered no evidence to corroborate her testimony of Orellana’s involvement in

anti-government groups or the supposed danger that they pose. She did not name the groups or



       57
          Testimony of Orellana & Munguia.
       58
          Testimony of Munguia.
       59
          Id.
       60
          Id.
       61
          Id.
       62
          R. Doc. 19 at 3-4.

                                                 17
describe their activities except in the vaguest of terms. Orellana denied participating in such

groups.63 Moreover, Munguia denied that the robberies she experienced were due to Orellana’s

participation in the groups, and she testified that neither she nor S.O.O.M. has ever been harmed

or threatened by any members of the groups.64 The minimal, amorphous, and uncorroborated

evidence offered by Munguia – just her self-serving testimony – does not approach the clear-and-

convincing threshold required to prevent S.O.O.M.’s return to Honduras on the basis of the grave-

risk exception. Further, the case law establishes that any supposed disruption in S.O.O.M.’s life

posed by his return is not proof of a grave risk of harm. Hence, Munguia’s affirmative defense

fails.

    3. Fees and Costs

         Orellena seeks costs and attorney’s fees.65 ICARA states that when a court orders that the

child be returned to the petitioner, the court “shall order the respondent to pay necessary expenses

incurred by or on behalf of the petitioner, including court costs, legal fees, foster home or other

care during the course of proceedings in the action, and transportation costs related to the return

of the child, unless the respondent establishes that such order would be clearly inappropriate.” 22

U.S.C. § 9007(b)(3). The respondent bears the burden of showing that an award of legal fees,

expenses, and costs would be “clearly inappropriate.” Soonhee Kim v. Ferdinand, 287 F. Supp.

3d 607, 631 (E.D. La. 2018). Because this Court has determined that S.O.O.M. must be returned

to Honduras and grants Orellana’s petition, Orellana is entitled to recover attorney’s fees,

expenses, and costs, unless Munguia proves that it would be “clearly inappropriate.”




         63
            Testimony of Orellana.
         64
            Testimony of Munguia.
         65
            R. Doc. 21 at 9.

                                                18
        The amount of the award remains to be determined. Munguia insists that no award is

appropriate because she “earns only a modest living,” she has provided all financial support for

S.O.O.M. since May 2019, and “[t]here has been no showing of a dogged refusal to give up custody

or litigation tactics intended to manipulate judicial process for the purpose of delay on [her] part.”66

These factors will be weighed by the Court in fixing the amount of the award.

V.     CONCLUSION

        The Supreme Court has instructed that “[w]hen a child under the age of 16 has been

wrongfully removed or retained, the country to which the child has been brought must ‘order the

return of the child forthwith,’ unless certain exceptions apply.” Abbott, 560 U.S. at 9 (citing

Convention, arts. 4 & 12). No exceptions apply here. Accordingly, for the foregoing reasons,

        IT IS ORDERED that Orellana’s petition for S.O.O.M.’s return to Honduras is

GRANTED, and S.O.O.M shall be returned to Honduras within thirty (30) days of the date of this

order. The parties are advised that this deadline will not be extended without mutual agreement.

        IT IS FURTHER ORDERED that the parties shall promptly and diligently coordinate, in

good faith, S.O.O.M.’s return to Honduras. Within ten (10) days of the date of this order or two

(2) days prior to S.O.O.M.’s planned return, whichever is earlier, the parties shall file a joint report

informing the Court of the exact method and timing of S.O.O.M.’s planned transport to Honduras.

As soon as possible, and not later than three (3) days after S.O.O.M’s return to Honduras, the

parties will file a notice with the Court advising that S.O.O.M. has been safely returned to

Honduras. This Court’s order is in no way intended to adjudicate the merits of any underlying

custody dispute, which, under the Convention, is best left to the Honduran judicial system.

However, this Court will retain jurisdiction over this matter until S.O.O.M is returned to Honduras.



        66
             R. Doc. 19 at 4-5.

                                                  19
       IT IS FURTHER ORDERED that Munguia, or any person acting in concert with or

participating with her, is prohibited from taking any action to remove S.O.O.M. outside of the

Eastern District of Louisiana, except to effectuate his return to Honduras. If Munguia, or anyone

acting on her behalf, does remove S.O.O.M. from this district, other than for the purpose of

returning him directly to Honduras, severe sanctions shall be imposed, including possible arrest

and incarceration for contempt of court. The parties are advised that the Court will direct the

United States Marshal Service to take physical custody of S.O.O.M. if the Court believes that such

action is necessary.

       IT IS FURTHER ORDERED that Munguia pay Orellana’s necessary attorney’s fees,

expenses, and costs pursuant to 22 U.S.C. § 9007(b)(3). The award of fees, expenses, and costs

under § 9007(b)(3) is contingent upon Orellana’s filing, within twenty-one (21) days of the date

of this order, an itemization of all fees, expenses, and costs requested and a memorandum detailing

the services rendered. Fed. R. Civ. P. 54(d)(2)(B)(i). Munguia shall have seven (7) days from the

date of service of Orellana’s itemization and memorandum to file a response asserting why she

believes the requested award is “clearly inappropriate” under § 9007(b)(3). In particular, Munguia

shall state her income, any financial assets, necessary expenses, and her out-of-pocket litigation

fees and costs associated with this lawsuit. Afterward, Orellana may file a reply memorandum to

Munguia’s response within five (5) days from the date of service of Munguia’s memorandum. The

Court will then determine the appropriate monetary award of attorney’s fees, expenses, and costs.

       New Orleans, Louisiana, this 12th day of March 2020.



                                                     __________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE



                                                20
